Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee et al. (US 8,755,492 B2)
1.  An X-ray imaging apparatus comprising: 
	an X-ray tube configured to irradiate a subject with X-rays (Line 24, column 6, “the photographic unit 70”, Lines 22-25, column 7 “x-ray tube 71”);  
	an X-ray detector configured to detect the X-rays transmitted through the subject (Lines 26-27, column 6 “detection unit 11”of the photographic unit 70);
	 a moving body including at least one of the X-ray tube and the X-ray detector, the moving body being movable in a predetermined direction (lines 36 & 46-48 & 57-58, column 6, “a guide rail unit 30” and “aa moving carriage 40” and “the post frame 50” and “the first guide rail 31” “second guide rail 32” “rollers”); 
	 a moving mechanism configured to support the moving body in such a manner that the moving body is movable in the predetermined direction;  a motor provided in the moving mechanism (Line 22, column 6, “a motor unit 110”, line39, column 7, “motors 111, 112 &113”. See also lines 13-17, column 8, “first to fifth motors 111, 112, 113, 114, 115”);
Lines 14-15, column 6 “a measurement unit 126”;also see lines 25-27, column 8 and discussion relating to FIG. 6);  and
	a controller (line 41, column 13, “system control unit 41”) configured or programmed to perform mode switching control to switch, based on whether or not an operation to enable manual movement of the moving body has been detected, a control mode to a torque control mode in which a torque of the motor is controlled so as to change an amount of assist to be provided to the moving body when the moving body is manually moved, or a position control mode in which the motor is controlled to move the moving body based on a current position and a movement target position of the moving body (Note the discussion starting line 54-67, column 13 bridging lines 1-67, column 14 & lines 1-67, column 15). 
 
2.  The X-ray imaging apparatus according to claim 1, further comprising a movement availability switch configured to switch between a state in which movement of the moving body is permitted in the predetermined direction and a state in which the movement is prohibited in the predetermined direction;  wherein the controller is configured or programmed to perform the mode switching control based on detection of a switching operation of the movement availability switch as whether or not the operation to enable the manual movement of the moving body has been detected (Note the discussion from lines 22-41, column 7 teaches that the control unit 41 may stop movement of motors 111-113 to prevent the photographic unit 70 from colliding with an object.  Based on this teaching, unit 41 allows movement in a forced direction and prohibits movement to avoid collision.). 
 
3.  The X-ray imaging apparatus according to claim 2, further comprising: a grip (line 61, column 6 “a grip 82”, note lines 18-22, column 2 “a grip configured to apply the either one or both of the force and torque to the X-ray source unit”) provided on the moving body and held when the moving body is manually moved;  and a plurality of buttons provided in a vicinity of the grip;  wherein the controller is configured or programmed to switch the movement availability switch and perform the mode switching control to switch the control mode to the torque control mode when at least one of the plurality of buttons is pressed, and to switch the movement availability switch and perform 
 
4.  The X-ray imaging apparatus according to claim 1, wherein the controller is 
configured or programmed to perform the mode switching control based on whether 
or not the operating force detector has detected the operating force as whether 
or not the operation to enable the manual movement of the moving body has been 
detected (note the discussion in lines 22-30, column 2, where it says the control unit 41 may be configured to generate a control signal corresponding to the direction and magnitude fo the either one or both of the force and the torque”). 
 
5.  The X-ray imaging apparatus according to claim 1, wherein the moving  mechanism includes a guide including a plurality of rails, and a moving body support configured to support the moving body in such a manner that the moving body is movable in a vertical direction and a horizontal direction along the guide;  and the controller is configured or programmed to control the torque of the motor so as to change the amount of assist to be provided to the moving body, and move the moving body support in the vertical direction and the horizontal direction in the torque control mode, and to control the motor based on the current position and the movement target position of the moving body to move the moving body in the vertical direction and the horizontal direction, and move the moving body support in the position control mode (FIG. 2 & FIG. 3). 
 
6.  The X-ray imaging apparatus according to claim 1, further comprising an input device through which an operation related to movement of the moving body is performed;  wherein the controller is configured or programmed to perform auto positioning control to automatically move the moving body to a registered position based on the operation through the input device in the position control mode. 

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ukuno et al. (US 2019/0239835 A1) .


1.  An X-ray imaging apparatus (FIG. 1; X-ray imaging apparatus 100) comprising: 
	an X-ray tube configured to irradiate a subject with X-rays (X-ray tube 1);  
	an X-ray detector configured to detect the X-rays transmitted through the subject (X-ray detector 2);
	 a moving body including at least one of the X-ray tube and the X-ray detector, the moving body being movable in a predetermined direction (Moving body 4); 
	 a moving mechanism configured to support the moving body in such a manner that the moving body is movable in the predetermined direction;  a motor provided in the moving mechanism (holding mechanism 3, paragraph 0063)
	an operating force detector configured to detect an operating force applied to move the moving body (force detector 38, also note discussion in paragraph 0082);  and
	a controller (controller 7) configured or programmed to perform mode switching control to switch, based on whether or not an operation to enable manual movement of the moving body has been detected, a control mode to a torque control mode in which a torque of the motor is controlled so as to change an amount of assist to be provided to the moving body 
 
2.  The X-ray imaging apparatus according to claim 1, further comprising a movement availability switch configured to switch between a state in which movement of the moving body is permitted in the predetermined direction and a state in which the movement is prohibited in the predetermined direction;  wherein the controller is configured or programmed to perform the mode switching control based on detection of a switching operation of the movement availability switch as whether or not the operation to enable the manual movement of the moving body has been detected (switching means 36; Also; a   note paragraph 0074 teaches the switching means 36 individually switches to a state of permitting movement of the moving body 4 in the direction determined by the controller 7). 
 
3.  The X-ray imaging apparatus according to claim 2, further comprising: a grip (grip 35”) provided on the moving body and held when the moving body is manually moved;  and a plurality of buttons provided in a vicinity of the grip;  wherein the controller is configured or programmed to switch the movement availability switch and perform the mode switching control to switch the control mode to the torque control mode when at least one of the plurality of buttons is pressed, and to switch the movement availability switch and perform the mode switching control to switch the control mode to the position control mode when at least one of the plurality of buttons that has been pressed is released (paragraph 0082 teaches that the controller 7 receives detection results from force detector 38). 
 
4.  The X-ray imaging apparatus according to claim 1, wherein the controller is 
configured or programmed to perform the mode switching control based on whether 
or not the operating force detector has detected the operating force as whether 
or not the operation to enable the manual movement of the moving body has been 
detected (note the discussion in paragraph 0084”). 
 
FIG.1 & FIG. 3, FIG. 10). 
 
6.  The X-ray imaging apparatus according to claim 1, further comprising an input device through which an operation related to movement of the moving body is performed;  wherein the controller is configured or programmed to perform auto positioning control to automatically move the moving body to a registered position based on the operation through the input device in the position control mode (note discussion paragraph 0089). 









 
7.  The X-ray imaging apparatus according to claim 1, wherein the motor includes a servomotor configured to switch between the torque control mode in which the torque of the motor is controlled so as to change the amount of assist to be provided to the moving body and the position control mode in which the motor is controlled based on the current position and the movement target position of the moving body to move the moving body;  and the controller is configured or programmed to switch the motor to the torque control mode or the 
position control mode based on whether or not the operation to enable the manual movement of the moving body has been detected (note discussion under Automatic Determination Control). 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/Primary Examiner, Art Unit 2884